Exhibit 10.96
SECOND AMENDED
LIFE INSURANCE ENDORSEMENT METHOD
SPLIT DOLLAR AGREEMENT
Insurers and Policies Numbers:        Jefferson Pilot Life #JP5063507
Union Central #U200000709
New York Life #56610855
Bank:                        Central Valley Community Bank
Insured:                    Gary Quisenberry
Relationship of Insured to Bank:        Executive
This Second Amended Life Insurance Endorsement Method Split Dollar Agreement
(the "Agreement") is made effective as of January 1, 2012 (“Effective Date”), by
and between Central Valley Community Bank (the "Bank") and Gary Quisenberry (the
“Insured”), each a “Party” and together the “Parties.” This Agreement supersedes
and amends in its entirety that certain Amended Life Insurance Endorsement
Method Split Dollar Agreement by and between the Bank and the Insured, effective
March 1, 2007 (the "Prior Agreement").
AGREEMENT


The rights and duties of the Bank and the Insured with respect to the
above-referenced life insurance policies ("Policies") shall be as set forth
below:
I.
DEFINITIONS

Refer to the Policies for the definition of all terms in this Agreement.
II.
POLICIES TITLE AND OWNERSHIP

Title and ownership to the Policies shall reside in the Bank for its use and for
the use of the Insured in accordance with this Agreement. The Bank alone may, to
the extent of its interest, exercise the right to borrow or withdraw on the cash
values of the Policies. Where the Bank and the Insured (or assignee, with the
consent of the Insured) mutually agree to exercise the right to increase the
coverage under one or more of the Policies, then the rights, duties and benefits
of the parties to such increased coverage shall continue to be subject to the
terms of this Agreement.
III.
BENEFICIARY DESIGNATION RIGHTS


--------------------------------------------------------------------------------


The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Insured's share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement. Any Beneficiary Designation Form(s)
completed by the Insured under the Prior Agreement shall remain in full force
and effect unless and until modified or revoked by the Insured.
IV.
PREMIUM PAYMENT METHOD

The Bank intends to pay an amount equal to the planned premiums and any other
premium payments that might become necessary to keep the Policies in force.
V.
TAXABLE BENEFIT

Annually, the Insured will receive a taxable benefit equal to the assumed cost
of insurance as required by the Internal Revenue Service. The Bank (or its
administrator) will report to the Insured the amount of imputed income each year
on Form W-2 or its equivalent.
VI.
DIVISION OF DEATH PROCEEDS

Subject to Paragraphs VII and IX herein, the division of death proceeds under
the Policies shall be as follows:
A.
Should the Insured be employed by the Bank at the time of death, the Insured’s
beneficiary(ies), designated in accordance with Paragraph III, shall be entitled
to a lump sum payment equal to the present value of the sum of the retirement
benefits provided in Section III(A) of the Amended Executive Salary Continuation
Agreement between the Bank and Insured, effective March 1, 2007, and Section
III(A) of the Amended Second Executive Salary Continuation Agreement between the
Bank and Insured, effective January 1, 2012 (collectively, the “Salary
Continuation Agreements”), assuming that the payments would begin on the date of
death and continue for one hundred and eighty (180) months following retirement,
or one hundred percent (100%) of the total proceeds of the Policies, whichever
amount is less. Present value calculations shall be made using the assumptions
set forth in the Salary Continuation Agreements.

B.
Should the Insured be retired from the Bank at the time of death, the Insured’s
beneficiary(ies), designated in accordance with Paragraph III, shall be entitled
to a lump sum payment equal to the present value of the sum of all remaining
payments that would have been made under the Salary Continuation Agreements (if
any), but for the Insured's death, or one hundred percent (100%) of the total
proceeds of the Policies, whichever amount is less. Present value calculations
shall be made using the assumptions set forth in the Salary Continuation
Agreements.


--------------------------------------------------------------------------------


C.
The Bank shall be entitled to the remainder of the insurance proceeds payable on
the death of the Insured.

D.
The Bank and the Insured (or assignees) shall share in any interest due on the
death proceeds in the proportion that the proceeds due to each respectively
bears to the total proceeds, excluding any such interest.


--------------------------------------------------------------------------------


VII.
DIVISION OF THE CASH SURRENDER VALUE OF THE POLICIES

During the life of the Insured, the Bank shall at all times be entitled to an
amount equal to the cash value of the Policies, as defined in the insurance
contracts, less any policy loans and unpaid interest outstanding, cash
withdrawals previously taken by the Bank, and any applicable surrender charges.
Such cash value shall be determined as of the date of surrender. Notwithstanding
the foregoing, upon the Insured's death, the insurance proceeds shall first be
used to satisfy the obligations to the Insured's beneficiaries set forth in
Paragraph VI.
VIII.
RIGHTS OF PARTIES WHERE POLICIES ENDOWMENT OR ANNUITY ELECTION EXISTS

In the event that one or more of the Policies involves an endowment or annuity
element, the Bank’s right and interest in any endowment proceeds or annuity
benefits, on expiration of the deferment period, shall be determined under the
provisions of this Agreement by regarding such endowment proceeds or the
commuted value of such annuity benefits as the cash value. Any endowment
proceeds or annuity benefits shall be considered to be like death proceeds for
purposes of division under this Agreement.
IX.
TERMINATION OF AGREEMENT

This Agreement shall terminate upon the occurrence of any one of the following:
1.
The Insured shall leave the employment of the Bank voluntarily at any time; or

2.
The Insured shall attain the age of eighty-two (82); or

3.
The Insured shall be discharged from employment with the Bank for cause. The
term for “cause” shall mean any of the following that result in an adverse
effect on the Bank: (i) gross negligence or gross neglect; (ii) the commission
of a felony or gross misdemeanor involving moral turpitude, fraud, or
dishonesty; (iii) the willful violation of any law, rule, or regulation (other
than a traffic violation or similar offense); (iv) an intentional failure to
perform stated duties; or (v) a breach of fiduciary duty involving personal
profit; or

4.
Surrender, lapse, or other termination of the Policies by the Bank. In the event
that one or more of the Policies is surrendered, lapse or is otherwise
terminated, this Agreement shall terminate as to the Policy(ies) that have been
surrendered, lapsed, or have been otherwise terminated. Upon surrender, lapse or
termination of one or more of the Policies, the Insured (or assignee) shall have
a fifteen (15) day option to receive from the Bank an absolute assignment of the
Policy(ies) that have been surrendered, lapsed, or have been otherwise
terminated in consideration of a cash payment to the Bank in an amount equal to
the greater of:


--------------------------------------------------------------------------------


(a)
The Bank’s share of the cash value of the affected Policy(ies) on the date of
assignment; or

(b)
The sum of the premiums paid by the Bank with respect to such Policy(ies) prior
to the date of assignment, with interest.

If the Insured (or assignee) fails to exercise this option, fails to tender the
required cash payment, or dies within the fifteen (15) day period, then the
option shall terminate, and the Insured (or assignee) agrees that all of the
Insured’s rights, interest and claims in the Policies that have been
surrendered, lapsed, or have been otherwise terminated shall terminate as of the
date of termination of this Agreement. The Insured expressly agrees that this
Agreement constitutes sufficient written notice of the Insured’s option to
receive an absolute assignment of the Policies as set forth herein.
Except as provided above, this Agreement shall terminate upon payment of the
death benefit proceeds in accordance with Paragraph VI above.
X.
NO ASSIGNMENT

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
Policies nor any rights, options, privileges or duties created under this
Agreement.
XI.
AGREEMENT BINDING UPON THE PARTIES

This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.
XII.
ERISA PROVISIONS

The following provisions are part of this Agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”):
A.
Named Fiduciary and Plan Administrator.

The Named Fiduciary and Plan Administrator of this Agreement shall be Central
Valley Community Bank. As Named Fiduciary and Plan Administrator, the Bank shall
be responsible for the management, control, and administration of this
Agreement. The Named Fiduciary may delegate to others certain responsibilities,
including the employment of advisors and the delegation of any ministerial
duties to qualified individuals.


--------------------------------------------------------------------------------


B.
Funding Policy.

The funding policy for this Agreement shall be to maintain the Policies in force
by paying, when due, all premiums required.


--------------------------------------------------------------------------------


C.
Basis of Payment of Benefits.

The basis of payment of benefits under this Agreement is direct payment by the
Insurer.
D.
Claim Procedures.

Claim forms or information concerning the Policies can be obtained by contacting
Equias Alliance at (831) 373-4614. When the Named Fiduciary receives a claim
which may be covered under the Policies, he or she should contact the office
named above, and they will either complete a claim form and forward it to an
authorized representative of the Insurer or advise the Named Fiduciary what
further steps are necessary. The Insurer will evaluate and make a decision as to
payment. If the claim is payable, a benefit check will be issued in accordance
with the terms of this Agreement.
In the event that a claim is not eligible under one or more of the Policies, the
Insurer will notify the claimant of the denial pursuant to the terms of the
applicable Policy(ies). If the claimant is dissatisfied with the denial of the
claim and wishes to contest such claim denial, he or she should contact the
office named above and they will assist in making inquiry to the Insurer. All
objections to the Insurer’s actions should be in writing and submitted to the
office named above for transmittal to the Insurer.
XIII.
GENDER

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.
XIV.
INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT

The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein provided upon receiving an executed copy of this
Agreement. Payment or other performance in accordance with the provisions of the
Policies shall fully discharge the Insurer for any and all liability.
XV.
AMENDMENT OR REVOCATION

It is agreed by and between the parties hereto that, during the lifetime of the
Insured, this Agreement may be amended or revoked at any time or times, in whole
or in part, by the mutual written consent of the Insured and the Bank.


--------------------------------------------------------------------------------


XVI.
EFFECTIVE DATE

The Effective Date of this Agreement is the date specified above.
XVII.
SEVERABILITY AND INTERPRETATION

If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.
XVIII.
APPLICABLE LAW

The validity and interpretation of this Agreement shall be governed by
applicable federal law and the laws of the State of California.
XIX.
COMPETITION AFTER TERMINATION OF EMPLOYMENT

The Bank shall not pay any benefit under this Agreement if the Insured, without
the prior written consent of the Bank, engages in, becomes interested in,
directly or indirectly, as a sole proprietor, as a partner in a partnership, or
as a substantial shareholder in a corporation, or becomes associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise conducted in the trading area (a 50
mile radius) of the business of the Bank, which enterprise is, or may deemed to
be, competitive with any business carried on by the Bank as of the date of
termination of the Insured’s employment or his retirement. This section shall
not apply following a Change In Control, as that term is defined in the Salary
Continuation Agreements.
Executed at Fresno, California on ___12/22/2011______________.


BANK:


CENTRAL VALLEY COMMUNITY BANK
   


By: /s/Daniel Doyle    
Name: Daniel Doyle    
Title: President and Chief Executive Officer


EXECUTIVE


GARY QUISENBERRY




/s/Gary Quisenberry    
   Gary Quisenberry    







--------------------------------------------------------------------------------


BENEFICIARY DESIGNATION FORM
FOR SECOND AMENDED LIFE INSURANCE
ENDORSEMENT METHOD SPLIT DOLLAR AGREEMENT


PRIMARY DESIGNATION:
Name                Address                Relationship    
                                                    
                                                    
                                                    


SECONDARY (CONTINGENT) DESIGNATION:
                                                    
                                                    
                                                    


All sums payable under the Second Amended Life Insurance Endorsement Method
Split Dollar Agreement by reason of my death shall be paid to the Primary
Beneficiary, if he or she survives me, and if no Primary Beneficiary shall
survive me, then to the Secondary (Contingent) Beneficiary.



Gary Quisenberry                        Date




